STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                   FOR PUBLICATION
MEEMIC INSURANCE COMPANY,                                          February 13, 2018

               Plaintiff-Appellant,

v                                                                  No. 335126
                                                                   Huron Circuit Court
BARBARA JANE BISCHER, Individually and as                          LC No. 16-105387-CK
Next Friend of BAILEY JAMES BISCHER, a
Minor, GARY DUANE BISCHER, and
JACQUELINE G. BRAUN, Personal
Representative of the ESTATE OF BRANDON
MICHAEL DICKERT,

               Defendants-Appellees.


Before: METER, P.J., and SAWYER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

         I concur with the majority but write separately to emphasize, as the majority notes, that
“we need not determine what does constitute a sufficient connection with the residence
premises,” and that scenarios distinguishable from the instant case may result in a different
outcome. Thus, although I agree that permissive use of a non-contiguous trail is not “use . . . in
connection with,” I would reach a different conclusion had the accident occurred on a common
trail that ran through two or several contiguous properties including that of the policyholder.


                                                            /s/ Douglas B. Shapiro




                                               -1-